Citation Nr: 9913370	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  95-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
left hip.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right distal 
lateral calf myotomy.

4.  Entitlement to service connection for an incomplete right 
bundle branch block.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran was on active duty from July 1972 to June 1993.
 
This appeal arises from December 1993 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied claims of entitlement to 
service connection for tinnitus, bursitis of the left hip, a 
right distal lateral calf myotomy, an incomplete right bundle 
branch block, allergic rhinitis, a right knee disability, a 
right ankle disability and a left ankle disability.  In a 
notice of disagreement, received in April 1994, the veteran 
disagreed only with the denials of entitlement to service 
connection for tinnitus, bursitis of the left hip, a right 
ankle disability and an incomplete right bundle branch block.  
A letter from the veteran, received in June 1994, was 
accepted as a notice of disagreement as to the denial of 
entitlement to service connection for a right distal lateral 
calf myotomy.  In June 1998, the RO granted service 
connection for right ankle instability.  Accordingly, the 
only issues before the Board at this time are entitlement to 
service connection for tinnitus, bursitis of the left hip, a 
right distal lateral calf myotomy and an incomplete right 
bundle branch block.


FINDINGS OF FACT

1.  The claims file does not contain competent evidence 
showing that the veteran currently has left hip bursitis.

2.  The veteran's tinnitus is causally linked to his exposure 
to excessive noise during service.

3.  The veteran underwent a right distal lateral calf myotomy 
during his service and postservice examination shows that 
residuals of that surgery include a scar.

4.  The veteran was diagnosed with an incomplete right bundle 
branch block during service and postservice examination has 
confirmed that diagnosis.
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bursitis of the left hip is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Tinnitus was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303(d) (1998).

3.  The veteran's right distal lateral calf myotomy was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran's incomplete right bundle branch block was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bursitis of the Left Hip

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Appeals for Veterans Claims 
(Court's) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The veteran asserts that he has bursitis of the left hip 
which developed during his service.  Specifically, in his 
original claim he indicated that he developed bursitis of the 
left hip in 1990, and in his substantive appeal he indicated 
that left hip bursitis may have begun in 1993.   

The veteran's service medical records show that in October 
1986, he complained of bilateral hip pain, possibly secondary 
to arthritis.  In February 1993, he was treated for left hip 
pain, reported to be of about two weeks' duration.  X-rays 
revealed no significant abnormalities.  The examiner wrote 
that the assessment was rule out bursitis, tendonitis and 
fasciitis, and followed the assessment with a question mark.  
The veteran's retirement examination report, dated in March 
1993, shows that his musculoskeletal system and lower 
extremities were clinically evaluated as normal.  In the 
accompanying report of medical history, the veteran reported 
that he had hip pain off and on, and recurrent bursitis of 
the hips.

A VA examination report, dated in August 1993, shows that the 
veteran reported that he developed pain in all of his joints 
from the hips down in 1990, with the joint pain usually 
appearing in only one joint at a time and that his pain was 
worse in the left hip.  Range of motion studies, and a 
neurological examination, were unremarkable as to the left 
hip.  X-rays of the hips were normal.  The examiner stated 
that a diagnosis of left hip bursitis was not established.    

Under 38 U.S.C.A. §§ 1110 and 1131 the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because he has not provided a 
medical opinion to substantiate his claim that he has 
bursitis of the left hip.  The veteran gave a history of hip 
pain secondary to arthritis in October 1989, which was never 
confirmed.  Although the veteran was given an assessment of 
rule out left hip bursitis (as well as rule out left hip 
tendonitis and fasciitis) in February 1993, the Board notes 
that the assessment was followed by a question mark, and that 
bursitis of the left hip, or any other left hip disability, 
has never been confirmed.  Furthermore, in the August 1993 VA 
examination report, the examiner specifically stated that 
bursitis of the left hip was not established.  Accordingly, 
as no competent evidence has been presented that the veteran 
currently has bursitis of the left hip, his claim must be 
denied as not well grounded.  See 38 U.S.C.A. § 5107(a).

Although the veteran's statements represent evidence of 
continuity of symptomatology, in order to grant service 
connection, there must be competent evidence (medical 
evidence) of a current disability.  In the absence of such 
evidence, the claim is not well grounded.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  As to the veteran's 
statements to the effect that he has a current left hip 
disability that is causally linked to service, as a lay 
person untrained in the fields of medicine, he is not 
competent to offer an opinion as to diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since the record does not contain competent medical evidence 
that establishes that the veteran currently has bursitis of 
the left hip, the Board finds that the veteran has not met 
his "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Accordingly, 
entitlement to service connection for bursitis of the left 
hip is denied.

The Board views its discussion above, together with the 
statement of the case and other information provided by the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application, pursuant to 38 
U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

II.  Tinnitus, Right Distal Lateral Calf Myotomy, 
Incomplete Right Bundle Branch Block

The Board initially finds that the veteran's claims for 
service connection for tinnitus, a right distal lateral calf 
myotomy, and an incomplete right bundle branch block are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, his claims are not inherently implausible.  The relevant 
evidence has been obtained by the RO, and there is no further 
duty to assist the veteran in developing facts pertinent to 
his claims.  Id.

A.  Tinnitus

The veteran's service medical records show that he complained 
of ringing in his ears, a sore throat and congestion in April 
1987.  The assessment was URI (upper respiratory infection).  
A review of the veteran's entrance examination report, dated 
in April 1972, subsequent examination reports, dated in 
September 1972, July 1976, August 1980, July 1984, June 1989 
and March 1993 (retirement examination report), and audiogram 
results, dated in July 1981, April 1982, 1983 (no month 
indicated) and January 1988, shows that they contain no 
mention of tinnitus.  Furthermore, none of these reports 
shows that the veteran had hearing loss as outlined in 
38 C.F.R. § 3.385 (1998).  

A VA audiological evaluation report, dated in August 1993, 
shows that the veteran complained of constant bilateral 
tinnitus of five years' duration, described as a low level 
ringing.  His hearing was characterized as normal by the 
examiner, except for a slight hearing loss at 4,000 kHz.  An 
accompanying ear, nose and throat examination report, dated 
in August 1993, shows that the veteran reported exposure to 
loud vehicles and machinery during service, and that he 
complained of continuous bilateral low-pitched tinnitus.  The 
relevant assessment was tinnitus.

The Board has reviewed the evidence, which shows that there 
is no indication of hearing loss or tinnitus during service.  
However, the veteran did complain of the disability in 
question when he was examined by the VA in August 1993, 
within approximately two months of separation from service.  
The diagnosis has been confirmed by VA examination.  In 
addition, the Board notes that an overall review of the 
veteran's audiology results shows an upward decibel threshold 
shift at tested frequencies.  Given the length of the 
veteran's service in the Army (approximately 21 years), and 
his duties during service, which included service with an 
engineering battalion, the Board does not doubt the veteran's 
assertion that he was exposed to excessive noise while on 
active duty.  It is also pertinent to note there is no 
evidence of record that the veteran has had any post-service 
jobs involving noise exposure.  

The evidence shows that the veteran's tinnitus was diagnosed 
just two months after separation from approximately 21 years 
of service.  Based on its review of the record, it is the 
Board's judgment that the relevant evidence is in relative 
equipoise as to the question of whether the veteran's 
tinnitus is etiologically related to acoustic trauma during 
service.  Under these circumstances, and applying the 
benefit-of-the-doubt doctrine, see 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Board finds 
that the evidence supports the conclusion that the veteran's 
tinnitus is causally linked to service.  Accordingly, service 
connection for tinnitus is warranted.




B.  Right Distal Lateral Calf Myotomy

The veteran's service medical records are remarkable for 
reports, dated between 1989 and 1993, which show that he 
underwent many excisions for multiple lipomas on his legs, 
thighs, abdomen and forearms.  A service medical records, 
dated in March 1989, specifically mentions that the veteran 
complained of painful lipomas on his "lower legs."  A 
tissue examination report, dated in June 1989, shows that the 
veteran's clinical history included multiple lipomas of the 
leg and thigh.

A VA examination report, dated in August 1993, shows that the 
veteran stated that he had undergone surgery on his right 
distal calf in 1987 after he complained of pain, at which 
time the muscle membrane was slit.  He stated that he 
continued to have pain, although it was somewhat diminished 
by his operation.  The relevant diagnosis was status post 
right distal calf myotomy.

A VA muscles examination report, dated in February 1998, 
shows that on examination a vertical, 41/2 centimeter-long scar 
was noted on the right lower leg.  The examiner indicated 
that the etiology of the scar was surgery to repair a bulging 
muscle that had herniated.  There was some slight bulging of 
the muscle surrounding the scar of about 2 x 6 centimeters in 
size.  The area was not tender, and there were no complaints 
of pain in the area.  There was no loss of function noted.  
The diagnosis was history of surgery for a bulging muscle in 
the right lower calf.  

The veteran has argued that he underwent a right distal 
lateral calf myotomy in about 1987.  Although such an 
operation is not shown in his service medical records, the 
veteran's service medical records contain many reports of 
minor surgery involving excisions of lipomas in areas that 
included the lower legs.  These excisions took place over a 
period of at least four years.  In addition, the diagnoses in 
the VA examination reports, dated in August 1993 and February 
1998, both indicate that the veteran had undergone a right 
distal calf myotomy.  The February 1998 report is 
particularly noteworthy in that it contains a supportive 
clinical finding of a slight bulging of the muscle in the 
area surrounding the veteran's right calf scar.

Based on the foregoing, it is the Board's judgment that the 
relevant evidence is in relative equipoise as to the question 
of whether the veteran underwent a right distal lateral calf 
myotomy during service.  Under these circumstances, and 
applying the benefit-of-the-doubt doctrine, see 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Board finds that the evidence supports the conclusion that 
the veteran's status post right distal lateral calf myotomy 
is causally linked to service.  Accordingly, service 
connection for status post right distal lateral calf myotomy 
is granted.

C.  Incomplete Right Bundle Branch Block

A review of the veteran's service medical records shows that 
his heart was clinically evaluated as normal in his entrance 
examination report, dated in April 1972.  In an accompanying 
report of medical history, the veteran denied ever having 
heart trouble, palpitation or pounding heart, or high or low 
blood pressure.  Subsequent examination reports, dated in 
September 1972, July 1976, August 1980, July 1984 and June 
1989, also show that the veteran's heart was clinically 
evaluated as normal.  Service medical records include an 
electrocardiograph (ECG) record, dated in June 1989, which 
shows that the veteran had an incomplete right bundle branch 
block.  An ECG record, dated in March 1993, also shows that 
the veteran had an incomplete right bundle branch block.

Post-service medical records are remarkable for a VA 
examination report and ECG report, each dated in August 1993, 
and a February 1998 VA heart examination report, which show 
that the veteran has an incomplete right bundle branch block.  
In the February 1998 VA heart examination report, the 
examiner dissociated the veteran's chest pain from his 
incomplete right bundle branch block.

The veteran essentially contends that the RO was incorrect in 
denying his claim for service connection for a an incomplete 
right bundle branch block.  In particular, he disagrees with 
the RO's characterization of his incomplete right bundle 
branch block as a congenital or developmental defect.  See 38 
C.F.R. § 3.303(c) (1998) (congenital or developmental defects 
are not considered to be diseases or injuries within the 
meaning of applicable legislation).

In denying the veteran's claim for service connection for an 
incomplete right bundle branch block, the RO concluded that 
service connection could not be granted for this disability 
because it was congenital or developmental in nature.  
However, the Court has previously made it clear that the 
Board may consider only independent medical evidence to 
support its findings, Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and that the VA must rely on independent medical 
evidence, and not the opinions of RO adjudicators, in 
reaching its decision.  Id. at 175; see also Tucker v. 
Derwinski, 2 Vet. App. 201, 203 (1992).  In addition, the 
Board notes that the Court has held that where, as here, an 
appellant had a congenital abnormality that was not apparent 
prior to service, and was first diagnosed after basic 
training, the appellant's condition is to be presumed 
aggravated unless clear and unmistakable evidence exists to 
the contrary.  Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993). 

In this case, it is clear that there is no medical evidence 
showing that the veteran had an incomplete right bundle 
branch block until 1989, at which point he had approximately 
17 years of active duty service.  In addition, the claims 
file does not contain a competent opinion indicating that the 
veteran's incomplete right bundle branch block is congenital 
or developmental in nature, or that this disorder was not 
aggravated by his service.  Therefore, the Board finds that 
service connection is warranted for the veteran's incomplete 
right bundle branch block.








ORDER

Entitlement to service connection for bursitis of the left 
hip is denied.

Entitlement to service connection for tinnitus, a right 
distal lateral calf myotomy, and an incomplete right bundle 
branch block, is granted, subject to provisions governing the 
payment of monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

